Citation Nr: 0720256	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted an increased rating from 
10 percent to 20 percent for residuals of a left knee injury, 
effective October 31, 2003. 

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in September 2005, but cancelled his 
request and did not ask that the hearing be rescheduled.

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These provisions 
include enhanced duties to notify and assist claimants.  To 
ensure that all due process requirements are met, the Board 
finds that additional notice and development is necessary 
prior to appellate review.

The Board notes that the veteran last had a VA examination to 
assess his service-connected left knee disability in February 
2004.  The veteran maintains that his left knee has worsened 
and his representative argues that the February 2004 
examination is inadequate due to the failure of the examiner 
to consider additional functional loss from pain, 
fatigability, and weakened movement pursuant to Deluca DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995).

The Board finds that to ensure that the record reflects the 
current severity of the veteran's service-connected left knee 
disability, that a more contemporaneous examination is 
warranted, with findings responsive to all applicable rating 
criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered "contemporaneous").  
Furthermore, the Board finds that a VA orthopedic examination 
of the veteran's left knee with specific findings responsive 
to all applicable rating criteria as well as 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, supra, is needed to fully and fairly 
evaluate the veteran's claim for an increased rating.  See 38 
U.S.C. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is advised that a failure 
to report to any scheduled examination(s), without good 
cause, may result in a denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

In addition, although the veteran was furnished a VCAA letter 
in January 2004 that provided him with notice regarding his 
claim for an increased rating for residuals of a left knee 
injury, he has not yet been provided with notice compliant 
with the recent decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In Dingess/Hartman, the Court issued a 
decision which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including notice of 
the type of evidence necessary to receive a higher disability 
rating and the assignment of an effective date if a higher 
rating is awarded.  The veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date; however, this procedural deficiency can be cured while 
the case is on remand.
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman, 
supra.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his left knee, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.  All 
appropriate tests or studies (to include 
x-rays) should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner is requested to determine 
the severity of the veteran's service-
connected residuals of a left knee injury 
with specific findings of impairment 
reported in detail.  The examiner should 
conduct range of motion studies of the 
left knee, expressed in degrees.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
left knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss of the 
left knee due to pain and/or any of the 
other symptoms noted above during flare- 
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

The physician should identify all 
impairments affecting the left knee.  The 
examiner should specifically indicate 
whether arthritis is present (confirmed 
by X-ray findings), and whether there is 
recurrent subluxation or lateral 
instability of the left knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe").  The 
examiner should also indicate whether, in 
the left knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, or 
genu recurvatum. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
The RO must ensure that the examination 
report contains the findings needed to 
evaluate the left knee disability in 
accordance with VA's Schedule for Rating 
Disabilities. 38 C.F.R., Part 4 (2006).  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document 
its specific consideration of 38 C.F.R. 
§§ 4.40 and 4.45 factors and DeLuca as 
well as all applicable diagnostic codes.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



